STRICTLY CONFIDENTIAL   
















November 5, 2007







LKA INTERNATIONAL, INC.

3724 47th St Ct. N.W.

Gig Harbor, WA 98335  

USA




Attention:  Mr. Kye Abraham, President




RE:

Option and Joint Venture Agreement  --  Golden Wonder Project, Colorado




Dear Kye:




LKA International Inc. ("LKA") has advised Richmont Mines Inc. ("Richmont")
that, to its knowledge and as reflected in the title materials previously
provided to Richmont, it is the beneficial and registered owner of all (100%) of
the right, title and interest in and to 28 lode mining claims (the "Claims")
located in Hinsdale County, State of Colorado, USA.  The Claims, which are
collectively known as the Golden Wonder Mine Property, are more particularly
described in Schedule "A" hereto.  LKA also owns or controls certain related
rights of access, permits and other rights appurtenant to or related to the
Claims, including those more particularly described on Schedule "A" ("Related
Rights").  The Claims and the Related Rights, including an underground mine (the
" Mine ") together with any other real property rights which are now owned or
hereafter acquired by either Party (as defined below) within the Area of
Interest described in section 8.5 (collectively, the "Property"), shall be
subject to this letter agreement (the "Letter Agreement").




Based on the foregoing, subject to the terms and conditions set forth
hereinafter, Richmont hereby offers (the "Offer") to LKA to acquire a sole and
exclusive option (the "Option") to acquire a fifty percent (50%) undivided
right, title and interest in and to the Property (the "50% Interest") in
consideration of the funding and performance by Richmont of exploration and
development works at the Property and on such portions of the Mine or the
Property and within the Area of Interest as contemplated hereby or as may be
agreed upon by the Parties.




This Letter Agreement , as well as the execution of a formal and more detailed
option and joint venture agreement (the "OJV Agreement") and the completion of
all other transactions contemplated herein, are hereinafter collectively
referred to as the "Transaction".  The Offer is made and the Transaction shall
be completed, in accordance with the provisions and subject to the terms and
conditions set forth in this Letter Agreement.  Richmont and LKA are sometimes
hereinafter collectively referred to as the "Parties" and, individually, a
"Party".

















Offer -Option and Joint Venture Agreement between

Page 2

Richmont Inc. and LKA International Inc. – Golden Wonder Project







Richmont believes this proposed Transaction will extend the current mining
operations within the Property and improve the financial returns thereof.  No
investment will be required from LKA and no dilution will be imposed on LKA
except as provided herein.

1.

ACCEPTANCE OF OFFER

1.1

LKA may accept the Offer by executing and delivering this Letter Agreement .
Upon such execution and delivery, LKA will have irrevocably granted the Option
to Richmont.




1.2

In consideration for LKA granting the Option, Richmont will pay to LKA the sum
of $ 300,000 (the "Option Fee" ).  The first portion of the Option Fee in the
amount of $ 150,000 (the " Initial Option Fee") shall be payable by Richmont
within ten days of the date LKA executes this Letter Agreement and forwards a
facsimile copy of the executed Letter Agreement to Richmont , and the second
portion of the Option Fee in the amount of $150,000 shall be payable within 60
days from the date LKA executes this Letter Agreement and forwards a facsimile
copy of the executed Letter Agreement to Richmont.  The second portion of the
Option Fee shall only be payable in the event Richmont is satisfied with the
results of the review described in Section 2.4.  Within five days of payment by
Richmont of the Initial Option Fee, the Parties will execute and deliver, and
LKA will arrange to record, a memorandum of this Letter Agreement on title to
the Property.

2.

INTERIM PERIOD AND NEGOTIATION OF THE OJV AGREEMENT

2.1

Following the execution and delivery of this Letter Agreement , the Parties
shall cooperate diligently to negotiate in good faith and conclude the OJV
Agreement and the Subscription Agreement (as defined below) in a timely fashion.
 The OJV Agreement and Subscription Agreement will incorporate all of the terms
of this Letter Agreement and such additional terms as are customary in the
mining industry or as are customary for share subscription agreements, as
applicable.  

2.2

The OJV Agreement and Subscription Agreement shall be executed by the Parties on
the date (the "Closing Date") agreed to by the Parties that is not more than 90
days following the execution and delivery of this Letter Agreement by LKA or
such later date as may be reasonably required to negotiate and settle the OJV
Agreement and Subscription Agreement .  The period between the execution and
delivery of this Letter Agreement by LKA and the Closing Date is referred to
below as the "Interim Period".  

2.3

During the Interim Period, LKA hereby irrevocably and unconditionally undertakes
to refrain from:

(a)

Entering into any agreement, arrangement or proposal of any nature whatsoever
which might entail a material liability, of any nature whatsoever, attaching to
the Property;

(b)

Conducting all operations on the Property and at the Mine other than in the
usual and ordinary course of business; and

















Offer -Option and Joint Venture Agreement between

Page 3

Richmont Inc. and LKA International Inc. – Golden Wonder Project







(c)

LKA shall not, directly or indirectly:

(i)

enter into or continue, facilitate, entertain, offer, accept or encourage, any
approach from, or discussions or negotiations with, any third party relating to
(A) the acquisition by or grant to, or proposed acquisition by or grant to, that
third party, or another third party, of any right, title or interest in or to
the Property or the Mine or (B) any other transaction having similar effect to
the Transaction;

(ii)

enter into any agreement or arrangement (whether formal or informal, written or
unwritten) with any third party (A) under which that third party, or another
third party, would acquire or may be granted any right, title or interest in or
to the Property or the Mine or (B) providing for any other transaction having
similar effect to the Transaction; or

(iii)

make available any information to a third party relating to the Property or the
Mine in connection with (A) a proposal or possible proposal for or by that third
party, or another third party, to acquire or be granted any right, title or
interest in or to the Property or the Mine or (B) any other proposed or possible
transaction having similar effect to the Transaction.

2.4

Richmont has conducted certain technical and other due diligence reviews of the
Property and is satisfied with the results of the review it has conducted to
date.  However, Richmont reserves the right to conduct additional legal,
environmental and other inquiries, including a sampling program between the 6th
and 7th levels of the Mine . Notwithstanding any other term of this Letter
Agreement, Richmont's obligations under this Letter Agreement, other than the
obligation to pay the Initial Option Fee, are subject to the condition precedent
that Richmont shall have satisfactorily completed its due diligence review.
 Richmont agrees to use its commercially reasonably efforts to complete its due
diligence review and sampling program as expeditiously as practicable, promptly
to notify LKA upon completion of the review and the sampling program and make
any material data, results or reports generated in the due diligence review
available to LKA in a timely fashion. It is anticipated that the results of the
sampling program will return an average of over 15 oz/ton, calculated on a four
(4) feet (opening) width over the (vertical) length of the shaft between the 6th
and 7th levels and the (horizontal) length of the actual 7th level. In the event
Richmont notifies LKA in writing that it is not satisfied in its sole discretion
with the results of its due diligence review or that the sampling program does
not meet the expected results, this Letter Agreement shall automatically
terminate , Richmont shall forfeit the Initial Option Fee and neither Party
shall have any obligations to the other in respect of this Letter Agreement or
otherwise .  During the Interim Period, LKA agrees to provide Richmont with
access to the Property and to all relevant data, records and other materials as
Richmont may reasonably request for the purpose of completing Richmont's due
diligence review.




2.5

During the Interim Period, LKA shall promptly notify Richmont in writing of any
material adverse change in the status of title to the Property or the permits
and other information that has been provided to Richmont by LKA (any such
change, a "Notified

















Offer -Option and Joint Venture Agreement between

Page 4

Richmont Inc. and LKA International Inc. – Golden Wonder Project







Change").  Richmont will promptly notify LKA if Richmont is not satisfied with
any Notified Change.  If Richmont so notifies LKA, the Interim Period will be
extended for a reasonable period, not to exceed 30 days, during which LKA will
endeavor to alleviate any concern raised by Richmont.  If Richmont remains
unsatisfied with respect to any Notified Change, Richmont may (a) terminate this
Letter Agreement and return all data and other information provided by LKA, in
which case neither Party will have any further obligations under this Letter
Agreement or (b) Richmont may elect to proceed with execution of the OJV
Agreement and the Subscription Agreement, in which case Richmont shall have no
recourse against LKA under the OJV Agreement for the breach of any
representation or warranty in the OJV Agreement to the extent the breach was
identified in any Notified Change or could reasonably have been identified based
on the information provided in any Notified Change.

3.

PRINCIPAL ECONOMIC TERMS

3.1

In order to maintain the Option and its rights under the OJV Agreement, Richmont
must purchase LKA common shares (the "Subscription Shares") having a total
acquisition cost to Richmont of US$1,500,000.

(a)

The Subscription Shares will be acquired pursuant to a subscription agreement to
be entered into between the Parties on the Closing Date (the "Subscription
Agreement").  

(b)

The Subscription Shares will be issued to Richmont at a price per share to be
determined by the Parties prior to the Closing Date, provided that in no case
shall the number of Subscription Shares exceed 9.9% of the number of issued and
outstanding LKA common shares.

(c)

The proceeds from the Subscription Shares will be used by LKA to offset the
costs incurred by it for permitting and legal expenses relating to the Mine and
general corporate overhead.

(d)

The Subscription Shares will be issued pursuant to an applicable exemption from
the registration requirements of the U.S. Securities Act of 1933, as amended
(the "Securities Act"), will be "restricted securities" within the meaning of
Rule 144 promulgated under the Securities Act, and may be resold pursuant to
registration under the Securities Act or an applicable exemption from such
registration requirements.

(e)

The Subscription Agreement will contain customary terms and conditions,
including as to:

(i)

representations and warranties regarding (A) the issuance of the Subscription
Shares, including as to their due and proper issuance in compliance with all
applicable laws, (B) the facts necessary to support any registration exemption
LKA is relying on and (C) LKA's compliance with and good standing under all
applicable laws;

















Offer -Option and Joint Venture Agreement between

Page 5

Richmont Inc. and LKA International Inc. – Golden Wonder Project







(ii)

"piggy-back" registration rights in the event LKA proposes any public offering
of its securities;

(iii)

pre-emptive rights in favour of Richmont to subscribe for its pro rata share of
any future LKA stock issuances; and

(iv)

LKA's covenant to take all necessary actions to facilitate Richmont's sale of
the Subscription Shares in accordance with applicable United States securities
laws, including by complying at all times with all reporting, disclosure and
filing obligations under such laws.

3.2

In order to maintain the Option and its rights under the OJV Agreement, Richmont
must pay IBK Capital on the Closing Date the "commission" (the "Finders Fee") to
the extent payable to IBK pursuant to the agreement between LKA and IBK dated
November 3, 2006 as per the payment schedule detailed in section 1 of the
LKA-IBK Agreement.

3.3

In order to maintain the Option and its rights under the OJV Agreement, Richmont
must make the expenditures (the "Option Commitment") during the periods (the
"Commitment Periods") in each case referred to in sections 3.4, 3.5 and 3.7.
 The following types of expenditures ("Option Expenditures") will be included in
calculating Richmont's funding of the Option Commitment:

(a)

all expenditures required to implement the Mine Plan contemplated in section
7.4, including all investments in equipment, buildings and infrastructure on or
for the benefit of the Property;

(b)

Richmont's documented out-of-pocket expenses, including all fees and
disbursements of Richmont's legal and other advisers, in conducting its due
diligence review of the Property and the Mine ("Due Diligence Expenses");

(c)

the Finders Fee;

(d)

exploration and development costs contemplated in section 6.1;

(e)

expenditures incurred in connection with any event of force majeure as
contemplated in section 8.4(c);

(f)

50% of the amounts paid by Richmont pursuant to section 3.1 to acquire common
shares of LKA;

(g)

the Option Fee; and

(h)

the final settlement amount of $250,000 to be paid to Au Mining, Inc. ("Au") as
stipulated in the final settlement agreement and release (the "Settlement
Agreement") entered into on August 24, 2007 between LKA and Au.

3.4

Within 15 months of the Closing Date (the "Initial Commitment Period") Richmont
must expend US$6,000,000 (the "Initial Commitment") to fund Option Expenditures

















Offer -Option and Joint Venture Agreement between

Page 6

Richmont Inc. and LKA International Inc. – Golden Wonder Project







with the objective of advancing the project towards commercial production.  If
Richmont fails to complete the Initial Commitment in full before the end of such
15 month period or if Richmont relinquishes its interest in the OJV Agreement
prior to that time without having completed the Initial Commitment, the
shortfall will be paid in cash to LKA within 30 days of the end of the 15 month
period or the date of relinquishment, as applicable.

3.5

Upon completion of the funding required for the Initial Commitment, Richmont
will have the right, but not the obligation to invest a further US$6,000,000
(the "Second Commitment") in Option Expenditures.  The right will be exercisable
at any time prior to expiry of the Initial Commitment Period by Richmont giving
notice to LKA that it intends to proceed with the Second Commitment.  In the
event Richmont gives such notice, it must expend the full amount of the Second
Commitment within 24 months (the "Second Commitment Period") of the expiry of
the Initial Commitment Period , provided however that the Second Commitment
Period shall be reduced to 12 months if (i) all regulatory approvals, permits
and licenses necessary for the development of an access drift at the 16th level
of the Mine shall have been obtained prior to the date that is 90 days after the
Closing Date, and (ii) LKA and Richmont shall have agreed prior to the end of
the First Commitment Period to amend the Mine Plan referred to in section 7.4 to
provide for such development . If Richmont is unable to complete expenditure of
the Second Commitment totaling US$6,000,000 on or before the expiry of the
Second Commitment Period, Richmont may nonetheless maintain the Option and its
rights under the OJV Agreement by paying LKA the difference between US$6,000,000
and the amount actually spent by Richmont prior to the end of the Second
Commitment Period.

3.6

Upon Richmont's written notification to LKA no later than 30 days after the
completion of the Second Commitment Period that the Second Commitment has been
timely completed, Richmont shall be deemed to have exercised the Option and
title to the 50% Interest shall be automatically vested in Richmont (subject to
divestment if the Final Commitment (as defined below) is not completed).  The
Deed and Assignment referred to in section 4.1( i ) will promptly be delivered
to Richmont from the escrow established pursuant to section 4.1( i ).  

3.7

Upon completion of the funding required for the Second Commitment, Richmont will
have the right, but not the obligation to invest a further US$6,000,000 (the
"Final Commitment") in Option Expenditures.  The right will be exercisable at
any time prior to expiry of the Second Commitment Period by Richmont giving
notice to LKA that it intends to proceed with the Final Commitment.  In the
event Richmont gives such notice, it must expend the full amount of the Final
Commitment within 24 months (the "Final Commitment Period") of the expiry of the
Second Commitment Period.  If Richmont is unable to complete expenditure of the
Final Commitment totaling US$6,000,000 on or before the expiry of the Final
Commitment Period, Richmont may nonetheless maintain the Option and its rights
under the OJV Agreement by paying LKA the difference between US$6,000,000 and
the amount actually spent by Richmont prior to the end of the Final Commitment
Period.  

















Offer -Option and Joint Venture Agreement between

Page 7

Richmont Inc. and LKA International Inc. – Golden Wonder Project







3.8

In the event Richmont fails to fund the Initial Commitment, the Second
Commitment or the Final Commitment within the associated Commitment Period, its
interest in the Option, the OJV Agreement and the Properties will be immediately
forfeited, and Richmont will promptly deliver to LKA all data, files, reports
and information relating to the Mine, withdraw from the Property and relinquish
ongoing operations on the Property to LKA.  The Deed of Relinquishment referred
to in section 4.1( i ) will promptly be delivered to LKA from the escrow
established pursuant to section 4.1( i ).

3.9

In the event Richmont expends more on account of Option Expenditures than is
required to be expended during any Commitment Period in accordance with the
preceding sections, Richmont may apply the amount of any such surplus against
its expenditure commitments for any future Commitment Periods.

3.10

Richmont may at any time relinquish the Option and its rights under the OJV
Agreement for any reason including not having identified sufficient mineralized
resource to justify, in Richmont's discretionary view, the development and
construction of the infrastructure required for exploitation.  If Richmont so
relinquishes, or if this Letter Agreement or the OJV Agreement is otherwise
terminated for any reason, Richmont shall (a) forfeit all amounts paid or spent
prior to the termination, (b) make any payment then due to LKA under this Letter
Agreement or the OJV Agreement (which, for greater certainty, shall not include
any unfunded portions of the Second Commitment or Final Commitment) , (c) not
retain any right, title, or interest in and to this Letter Agreement, the
Property and related assets; (d) promptly provide to LKA an instrument suitable
for recording reflecting its relinquishment of any such right, title or
interest; (e) promptly provide all data and other information obtained by
Richmont with respect to the Property to LKA; (f) indemnify LKA for all claims
arising out of Richmont's operations on the Property prior to the date of
relinquishment, provided that, with respect to any claims relating to (i)
operations conducted pursuant to Article 6, (ii) closure and other obligations
to the extent Richmont's operations on the Property or other activities pursuant
to this Agreement have contributed to the value of the Property and (iii)
environmental, health and safety or any other condition existing prior to
commencement of Richmont's operations on the property or arising from Richmont's
attempts to rectify any such pre-existing condition, Richmont shall only be
liable for its gross negligence or wilful misconduct; and (g) refrain for a
period of five years from acquiring any interest in any property within the Area
of Interest.  Furthermore, upon termination of the Option, the last day of each
survival period for the representations and warranties contemplated by section
7.5 shall be the effective date of termination.

3.11

Richmont will promptly provide LKA with all accounting and other data reasonably
necessary for LKA to confirm all Option Expenditures incurred by Richmont and
Richmont's satisfaction of the Initial Commitment, the Second Commitment and the
Final Commitment.

3.12

The OJV Agreement will contain provisions allowing LKA a reasonable period of
time to dispute any Option Expenditures claimed by Richmont and provide a
dispute resolution mechanism in the event of any disagreement.  In the event any
Option Expenditure claimed by Richmont is subsequently disallowed, Richmont's
satisfaction of any Option

















Offer -Option and Joint Venture Agreement between

Page 8

Richmont Inc. and LKA International Inc. – Golden Wonder Project







Commitment during any Commitment Period shall not be adversely affected,
provided Richmont either pays the amount of the disallowed Option Expenditure to
LKA or adds the disallowed amount to its Option Commitment for a subsequent
Commitment Period.

4.

CLOSING OF OPTION

4.1

On the Closing Date, the following shall occur:

(a)

the Parties shall execute and deliver:

(i) the OJV Agreement; and

(ii) the Subscription Agreement;

(b)

Richmont will pay to LKA the consideration payable for the Subscription Shares;

(c)

LKA will issue to Richmont the Subscription Shares;

(d)

Richmont shall pay to IBK any amounts due on the Closing Date on account of the
Finders Fee;

(e)

Richmont will deliver to LKA an opinion of legal counsel to Richmont with
respect to customary matters related to proper execution and delivery of the OJV
Agreement and the Subscription Agreement and the enforceability thereof against
Richmont;

(f)

LKA will deliver to Richmont an opinion of legal counsel to LKA with respect to
to customary matters related to (i) proper execution and delivery of the OJV
Agreement and the Subscription Agreement and the enforceability thereof against
LKA; (ii) the proper issuance of the Subscription Shares in compliance with all
laws; (iii) the attachment and perfection of the security interest contemplated
in section 6.2, (iv) the recording of this Letter Agreement; and (v) title to
the Claims and the Related Rights.

(g)

each Party will deliver certificates of good standing, officer's certificates
certifying incumbency, articles, bylaws and authorizing resolutions and such
other closing documents as may reasonably be requested by the other Party or as
are customary for similar transactions;

(h)

the Committee established pursuant to the OJV Agreement shall meet and approve
the Mine Plan referred to in section 7.4;

(i)

the Parties will establish an escrow in Colorado into which LKA will deposit a
deed and assignment (the "Deed and Assignment") conveying to Richmont the 50%
Interest, free and clear of all liens, mortgages, deeds of trust, security
interests, pledges, charges and encumbrances and rights of others (collectively,
"Liens") arising by, through or under LKA, except for the rights of Au pursuant
to the NSR Royalty Agreement, and into which Richmont will deposit a deed and

















Offer -Option and Joint Venture Agreement between

Page 9

Richmont Inc. and LKA International Inc. – Golden Wonder Project







assignment (the "Deed of Relinquishment") relinquishing and releasing to LKA the
50% Interest, free and clear of all Liens arising by, through or under Richmont.
 The Deed and Assignment and the Deed of Relinquishment will be accompanied by
appropriate instructions directing the escrow agent to deliver both documents to
LKA in the event Richmont fails to complete its spending obligations under the
OJV Agreement in respect of the Option Commitment or relinquishes its interest
in the Option and the OJV Agreement or to deliver to Richmont the Deed and
Assignment upon completion of the Second Commitment as contemplated in section
3.6 and the Deed of Relinquishment upon completion of the Final Commitment; and

(j)

LKA shall deliver to Richmont such security agreements and other documents and
instruments as are necessary to grant, and evidence the attachment and
perfection of, the security interest referred to in section 6.2.

4.2

In the event the matters contemplated in section 4.1 are not completed within 90
days following the execution and delivery of this Letter Agreement by LKA , the
Closing Date will be extended until such matters are completed.

4.3

The Parties agree to take all such commercially reasonable actions as are
necessary to complete all of the actions and deliver all of the agreements and
other instruments set forth in section 4.1 on the Closing Date.

5.

MANAGEMENT DURING THE OPTION PERIOD

5.1

The OJV Agreement shall provide that a management committee (the "Committee")
composed of an equal number of representatives of Richmont and LKA will be
formed, upon execution, to supervise the performance by Richmont of exploration,
development and production programs within the Property.  Richmont shall be
appointed and act as the Party managing all activities (the "Manager") on or in
respect of the Property under the OJV Agreement.

5.2

The OJV Agreement shall provide that, commencing as of its execution and ending
upon the exercise of the Option (the "Option Period"), Richmont, as Manager, and
under the supervision of the Committee, shall have complete discretion as to the
manner in which daily activities are conducted and Option Expenditures are
incurred within the Property, provided that Richmont, as Manager, shall:

(a)

keep the Property free and clear of all Liens arising from the conduct of its
activities other than ordinary course of business liens such as those in favour
of materialmen and mechanics;

(b)

provide LKA written quarterly summary reports of activities as well as copies,
in a timely manner, of drill results, metallurgical studies and any other study
or report, and provide an annual report of all activities within 90 days
following the end of each year of the Option Period; in addition, Richmont shall
promptly notify LKA of any material incident or event;

















Offer -Option and Joint Venture Agreement between

Page 10

Richmont Inc. and LKA International Inc. – Golden Wonder Project







(c)

conduct activities in a good, workmanlike and efficient manner in accordance
with the Mine Plan prepared pursuant to section 7.4 and sound mining and other
applicable industry standards and practices, and in accordance with the terms
and provisions of the mining rights and permits attaching to the Property; and

(d)

allow LKA to obtain, at all reasonable times within normal business hours, (i)
access to, and the right to inspect and copy all maps, drill logs, core tests,
reports surveys, assays, analyses, technical, and other information acquired in
the course of operations, in paper, or in electronic form; and (ii) the right to
inspect, at its sole risk and expense and subject to reasonable safety
regulations, the Lower Mine Sector, drill core and activities performed therein,
as long as it does not interfere with operations.

6.

COMMERCIAL PRODUCTION DURING THE OPTION PERIOD

6.1

Richmont may commence commercial production from the Property before all of the
Option Expenditures have been made.  Exploration and development costs
associated with such production will be included in the Option Expenditures, but
all costs normally treated as cash operating costs using U.S. generally accepted
accounting principles will not be included in such expenditures.  Instead, all
operating costs during the Option Period will be funded by Richmont and
recovered by Richmont (in priority to any Joint Venture distributions) from the
proceeds of production together with a financing charge equal to the sum of (a)
the annual rate of interest publicly announced from time to time by Citibank N.
A. as its prime rate in effect at its principal offices in New York City plus
(b) 3% per annum from the date of advance to the date of recovery.  Richmont and
LKA will share the proceeds from such production, net of such operating and
financing costs, on a 50/50 basis.




6.2

Until such time as Richmont has a vested 50% interest in the Property, LKA shall
grant to Richmont a first priority perfected security interest in the Property
and all proceeds therefrom to secure its obligation to pay Richmont its 50%
share of proceeds pursuant to section 6.1.

7.

REPRESENTATIONS, WARRANTIES, AND COVENANTS

7.1

In the OJV Agreement, each Party shall represent and warrant to the other that:

(a)

it is a body corporate duly incorporated and in good standing in its
jurisdiction of incorporation and it is qualified to do business and is in good
standing in those jurisdictions where necessary in order to carry out the
purposes of the OJV Agreement;

(b)

it has the capacity and authority to enter into and perform the OJV Agreement
and all transactions contemplated therein and all corporate and other actions
required to authorize it to enter into and perform the OJV Agreement have been
properly taken;

















Offer -Option and Joint Venture Agreement between

Page 11

Richmont Inc. and LKA International Inc. – Golden Wonder Project







(c)

it will not breach any other agreement, or any undertaking, security or
arrangement by entering into or performing the OJV Agreement; and

(d)

the OJV Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms and the person executing the OJV
Agreement on its behalf is duly authorized to do so.

7.2

LKA represents and warrants and, in the OJV Agreement, LKA shall represent and
warrant, to Richmont that:

(a)

it is the sole (100%) owner of the Property free and clear of all Liens, except
for the paramount title of the United States in the unpatented mining claims and
except for any matters identified by LKA in Schedule A to this Letter Agreement;
it has not granted any unregistered real or personal rights thereon to third
parties, it is in possession of the Property and knows of no other person
claiming any interest in the Property or the ground covered thereby, except for
the rights of Au pursuant to the NSR Royalty Agreement; and, with respect to
each of the unpatented mining claims (collectively, the "Mining Claims") to the
best of LKA's actual knowledge : (i) they were properly laid out and monumented
on available public domain land open to appropriation by mineral location; (ii)
all required location and validation work was properly performed; (iii) location
notices and certificates were timely and properly recorded and filed with
appropriate governmental agencies, and all payments required in connection
therewith were timely and properly made; (iv) assessment work of a nature
sufficient to hold the claims has been timely and properly performed, and all
claim maintenance and related fees have been timely paid as required by law in
order to maintain the claims; (v) all affidavits of assessment work, evidence of
payment of claim maintenance fees, and other filings required to maintain the
claims in good standing have been properly and timely recorded or filed with
appropriate governmental agencies; (vi) LKA has no knowledge of conflicting
claims or adverse interests in or to the Mining Claims; and (viii) the Mining
Claims constitute a contiguous and compact group with no interior gaps or
fractions.

(b)

LKA has conducted all of its activities on the Property in material compliance
with applicable federal, state and local laws, rules and regulations, including
without limitation those pertaining to human health and safety and protection of
the environment, and that to the best of LKA's actual knowledge, except for
materials used, stored and disposed of in compliance with applicable laws and
otherwise commonly used in the mining industry in connection with ongoing
operations on the Property, the Property is free and clear of any hazardous or
toxic material, pollution, or other adverse environmental conditions arising out
of mining activities conducted thereon, which may give rise to any environmental
liability under environmental laws and, to LKA's actual knowledge, no
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any hazardous substances
or

















Offer -Option and Joint Venture Agreement between

Page 12

Richmont Inc. and LKA International Inc. – Golden Wonder Project







materials has otherwise occurred at the Property, except in compliance in all
material respects with all environmental laws;

(c)

LKA is not aware of, nor has LKA received notice or other communication from any
federal, state, or local governmental agency that there exists on the Property,
any physical or environmental condition which constitutes a violation of any
applicable federal, and state or local governmental law, regulation, or
ordinance, and there are no pending or, to LKA's knowledge, threatened claims,
suits, actions, proceedings or investigations with respect thereto;

(d)

Except as disclosed to Richmont in writing, LKA has obtained and is in
compliance with all material approvals, permits, licenses, registrations and
similar authorizations from all governmental authorities under all environmental
laws required for the operations on the Property as currently conducted, and
there are no pending or, to the knowledge of LKA, threatened, actions,
proceedings or investigations alleging violations of or seeking to modify,
revoke or deny renewal of any of such approvals, permits, licenses,
registrations and authorizations, and LKA does not have knowledge of any fact or
condition that is reasonably likely to give rise to any action, proceeding or
investigation regarding the violation of or seeking to modify, revoke or deny
renewal of any of such approvals, permits, licenses, registrations and
authorizations, provided that no representation is made by LKA in section 7.2(b)
to (d) in respect of the compliance by LKA with the standards established by the
Mine Safety and Health Administration of the U.S. Department of Labor;

(e)

LKA has divulged or made available to Richmont all relevant material information
and data known by it concerning the Property and has not knowingly omitted to
disclose any material information necessary to make the information provided by
it to Richmont not misleading; in particular, but without limitation, the
content of Schedule "A" is accurate and complete in all material respects.

(f)

A true, complete and accurate copy of the final Settlement Agreement entered
into on August 24, 2007 between LKA and Au has been filed by LKA with the U.S.
Securities and Exchange Commission on August 24, 2007 and is attached as
Schedule "C".  The Settlement Agreement has not been amended, supplemented or
otherwise modified, and there are no other agreements, commitments or
understandings between LKA and Au in respect thereof.  LKA has complied with all
of its obligations under the Settlement Agreement and has made all payments
required to be made by it thereunder.

(g)

LKA has divulged or made available to Richmont all relevant material information
and data known by it concerning the ongoing litigation between Au and Barrick
Gold Corporation and has not knowingly omitted to disclose any material
information concerning this litigation.

(h)

A true, complete and accurate copy of the final net smelter return royalty
agreement (the " NSR Royalty Agreement ") entered into on August 24, 2007

















Offer -Option and Joint Venture Agreement between

Page 13

Richmont Inc. and LKA International Inc. – Golden Wonder Project







between LKA and Au is attached as Schedule "D".  The NSR Royalty Agreement has
not been amended, supplemented or otherwise modified, and there are no other
agreements, commitments or understandings between LKA and Au in respect thereof.
 LKA has complied with all of its obligations under the NSR Royalty Agreement
and has made all payments required to be made by it thereunder on or before the
date of this Letter Agreement.

7.3

Without limitation to  LKA's liability for breach of any representation and
warranty given by LKA, Richmont will represent and warrant in the OJV Agreement
that it has satisfactorily completed its due diligence review of the Property
and is satisfied with the status of title and the condition of the Property.

7.4

A mine plan (the " Mine Plan ") shall be prepared by Richmont in accordance with
good mining practices and such plan shall, upon approval by the Committee in
accordance with section 4.1( h ), be attached to the OJV Agreement before
operations are commenced on the Property.  In the OJV Agreement, Richmont will
covenant that it intends to carry out the Mine Plan and to use its best efforts
to limit operating costs and other budgeted items to those projected in such
plan.  If Richmont subsequently determines that operating costs or other
budgeted items contained in such plan will increase by more than 10%, Richmont
will promptly advise the Committee and provide full details regarding the cost
increases and Richmont's proposals for moderating, if possible, the effect of
the increases.

7.5

LKA covenants and agrees not to amend, supplement, modify or waive any of the
provisions of the Settlement Agreement or the NSR Royalty Agreement without
Richmont's consent.

7.6

All of the representations and warranties set forth in section 7.1 shall survive
the execution of the OJV Agreement and shall remain true and correct throughout
the term of the OJV Agreement.  The representations and warranties set forth in
section 7.2 shall survive the execution of the OJV Agreement for a period of
three years, other than the representation and warranty set forth in section
7.2(a), which shall survive indefinitely.

8.

OTHER PROVISIONS OF THE OJV AGREEMENT

8.1

Upon completion of the Final Commitment, the OJV Agreement shall provide that a
joint venture (the "Joint Venture") has been established with an undivided 50%
interest for Richmont and an undivided 50% interest for LKA. Both Parties will
thereafter contribute to all costs and expenditures in accordance with their
respective Interests.  The Parties will share the products produced from the
Property in kind or, upon election of both Parties, the proceeds from the sale
of such products in accordance with their respective interests, and shall pay
separately their federal and state (if any) income taxes.  The Colorado
severance or production tax will be paid by the Joint Venture prior to product
or cash distribution to the Parties.  Richmont shall remain the Manager as long
as its interest is not lower than 50% and it does not default with respect to
any material obligation required of it by the Joint Venture.  

















Offer -Option and Joint Venture Agreement between

Page 14

Richmont Inc. and LKA International Inc. – Golden Wonder Project







8.2

The OJV Agreement shall provide that any additional mineral deposit developed
within the Area of Interest will also be funded by both Parties in accordance
with their respective interests.

8.3

The OJV Agreement shall provide that Richmont, in its capacity as Manager, shall
be entitled to determine to beneficiate all or any of the products produced from
the Property using the milling and processing facilities owned by it or its
affiliates so long as the overall economic case for beneficiating such products
at such facilities (including with respect to recovery rates and indirect costs
such as transportation) is competitive with the economic case for using any
alternative third party facilities.  If products produced from the Property are
beneficiated using the milling and processing facilities owned by it or its
affiliates Richmont or its affiliate shall be entitled to charge the Joint
Venture a fee competitive with the fee an arm's length party would charge for
providing similar services.

8.4

The OJV Agreement shall supersede this Letter Agreement, and shall include all
necessary or appropriate provisions that are commonly used in the mining
industry for option and joint venture agreements.  These necessary or
appropriate provisions will be based upon the Rocky Mountain Mineral Law
Foundation Form 5 Agreement as supplemented and modified by the express terms of
this Letter Agreement and will include, without restricting the generality of
the foregoing:

(a)

the Committee's governance provisions, including a dispute resolution mechanism;

(b)

a detailed description of the Manager's rights and duties, including provisions
regarding preparation and adoption of programs and budgets and for reimbursement
to the Manager for its costs in accordance with industry practices, including
reimbursement for any costs for home office overhead, home office personnel
assigned directly to work on the Property and similar charges directly related
to the Property; provided that all personnel and services provided by Richmont
shall be priced on an arm's-length, competitive basis;  

(c)

a clause of force majeure which shall, among other things, expressly allow the
extension of the Option Period and any Commitment Period under force majeure
circumstances and provide that Richmont's expenses during the force majeure
shall be calculated as Option Expenditures;

(d)

a dilution mechanism reducing a Party's Interest if such Party elects not to
fund its proportionate share of costs and expenditures or to fund a lesser
contribution;

(e)

a clause whereby, upon the reduction of a Party's Interest to 15% or less, said
Party shall be deemed to have withdrawn from the OJV Agreement and shall further
be deemed to have assigned, conveyed and transferred its entire Interest to the
other Party (the "Royalty Payor"). Upon such deemed withdrawal, the withdrawing
Party (the "Royalty Holder") shall be entitled to receive a ten percent (10.0%)
Net Smelter Return royalty ("NSR") from the Property (the

















Offer -Option and Joint Venture Agreement between

Page 15

Richmont Inc. and LKA International Inc. – Golden Wonder Project







"Royalty") to be calculated and paid as set out in Schedule "B" , and shall no
longer have any other right as a Party under the OJV Agreement, nor any right in
and to the Property or its related Assets.  The right of the Royalty Holder to
receive the NSR will be set out in a recordable royalty deed which will be
executed and delivered to the Royalty Holder by the Royalty Payor at the time of
withdrawal;

(f)

the indemnification of the Manager by both Parties for its performance of
activities, except in case of gross negligence or willful misconduct on its
part;

(g)

a reciprocal right of first refusal for each Party applicable to any transfer of
Interest (and of the Royalty, if applicable), provided that a transfer by a
Party to an affiliate thereof shall not be subject to such right of first
refusal; and

(h)

provisions similar to those set forth in articles 4 and 6 above.

8.5

The OJV Agreement shall include provisions determining an area of interest
("Area of Interest") of five (5) miles of the outermost boundaries of the Claims
and any additional property interest acquired by either Party within this area
shall, at the option of the other Party, become part of the Property and subject
to the provisions of the OJV Agreement. The Parties may jointly elect to expand
this Area of Interest.

9.

EXPENSES

9.1

Subject to section 3.3(b), each Party hereby agrees to pay its own and all its
representatives' fees and expenses incurred in connection with the preparation,
negotiation, execution and delivery of this Letter Agreement, the OJV Agreement
and any other agreements or documents required to consummate the Transaction.  

10.

CONFIDENTIALITY AND PUBLICITY

10.1

The terms and conditions of this Letter Agreement and of the OJV Agreement
together with any other information concerning the Transaction and the Property,
which may be disclosed by any Party, its directors, officers, employees,
managers, consultants, agents or affiliates (collectively, a "Disclosing Party")
and received by any other Party, its directors, officers, employees, managers,
consultants, agents or affiliates (collectively, a "Recipient"), shall be kept
strictly confidential, except that either Party may disclose such information to
its bankers, lenders or potential assignees or transferees under a written
confidentiality agreement.  Such obligation shall not apply to any such
information which:

(a)

is or becomes known to the public generally through no wrongful act of a
Recipient, its directors, officers, employees, managers, agents or affiliates;

(b)

is received by a Recipient from a third party who is not, to the best of a
Recipient's knowledge, under an obligation of confidentiality to the Disclosing
Party;

















Offer -Option and Joint Venture Agreement between

Page 16

Richmont Inc. and LKA International Inc. – Golden Wonder Project







(c)

is approved for release by written authorization of the Disclosing Party;

(d)

was in a Recipient's possession prior to the time of disclosure hereunder; or

(e)

is required to be disclosed by applicable law or order of a court of competent
jurisdiction or a recognized stock exchange or government department or agency,
provided that, where possible, the Party making the disclosure hereunder, give
reasonable prior notice of such disclosure to the other Parties.

10.2

The provisions set forth in section 10.1 shall be binding and shall take effect
from the date of execution and delivery of this Letter Agreement by LKA and
shall be terminated and cease to have any further force or effect one (1) year
following (i) the exercise or the termination of the Option, or (ii) following
the termination of this Letter Agreement in the event the Parties fail to
conclude the OJV Agreement.

10.3

Public announcements or reports (including press releases) by a Party of any
information relating to this Letter Agreement, the Transaction and the Property
(whether given to a stock exchange or otherwise) shall be made on the basis of
agreed texts approved in good faith in advance of issuance by the other Party,
such approval not to be unreasonably withheld.  Each Party (the "Reporting
Party") accordingly agrees with the other Party that it will, in advance of
reporting to a stock exchange or otherwise, advise the other Party of the text
of the proposed report and provide the other Party with the opportunity to make,
acting reasonably, comment upon and changes to the form and content thereof
before the same is issued.  Such comments or changes, as the case may be, shall
be communicated to the Reporting Party within a reasonable time having due
regard to the urgency of the announcement but, in any event, not later than 24
hours after its communication to the other Party.

11.

GENERAL PROVISIONS

11.1

This Letter Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties.  Neither Party shall
assign its rights or delegate its obligations hereunder voluntarily or by
operation of law, without the prior written consent of the other Party except
that Richmont shall be entitled to assign its rights and delegate its
obligations hereunder to a wholly-owned subsidiary of Richmont.

11.2

No modification or amendment to this Letter Agreement shall be valid unless made
in writing and duly executed by the Parties.

11.3

This Letter Agreement contains the entire understanding of the Parties and
supersedes all prior agreements and understandings between the Parties relating
to the subject matter hereof.

11.4

All monetary amounts expressed in dollars in this Agreement shall be determined
and payable in United States currency, unless otherwise expressly provided.

11.5

This Letter Agreement is made under and shall be governed by and construed in
accordance with the laws of the State Colorado and the laws of USA applicable
therein.

















Offer -Option and Joint Venture Agreement between

Page 17

Richmont Inc. and LKA International Inc. – Golden Wonder Project










11.6

If any term, part or provision of this Letter Agreement is declared
unenforceable, illegal, or in conflict with any laws to which this Letter
Agreement and the Transaction are subject, such term, part or provision shall be
considered severed from this Letter Agreement, the remaining portions thereof
shall not be affected and this Letter Agreement shall be construed and enforced
as if it did not contain that term, part or provision.  




11.7

This Letter Agreement shall not be recorded, but the Parties shall promptly
following its execution and delivery by LKA prepare and file or record a
memorandum of this Letter Agreement, which memorandum will be limited to such
information as is deemed necessary by Richmont to protect its rights under this
Letter Agreement.




Please confirm your acceptance of the foregoing by executing and delivering this
Letter Agreement by return facsimile, original to be couriered to Richmont's
offices, at the following address:




Richmont Mines Inc.




110 Avenue Principale

Rouyn-Noranda, Quebec

J9K 4P2

Telephone: 819-797-2465

Fax: 819 797-0166

 

Attention: President




Yours truly,




RICHMONT MINES INC.




/s/ Martin Rivard

____________________________

Martin Rivard

President




AGREED AND ACCEPTED AS OF THIS __5th__ DAY OF NOVEMBER 2007.




LKA INTERNATIONAL, INC.







Per:

_/s/ Kye A. Abraham____________________________

Duly Authorized Officer Kye A. Abraham, President

















Schedule "A" to the Letter Agreement between

Page 18

Richmont Inc. and LKA International Inc. – Golden Wonder Project







SCHEDULE "A"




DESCRIPTION OF THE PERMITS AND LAND STATUS

OF THE GOLDEN WONDER MINE







The Golden Wonder Mine property is located in Section 10, Township 43 North
Range 4 West, Hinsdale County, Colorado, approximately one mile southeast of
Lake City, Colorado.        




The Golden Wonder Mine property currently consists of three (3) patented lode
mining claims covering approximately 20 acres and twenty five (25) unpatented
lode mining claims covering approximately 460 acres as follows:




Patented Mining Claims




Golden Wonder Lode

Mineral Survey No. 552

Golden Mammoth Lode

Mineral Survey No. 553

Golden Carbonate Lode

Mineral Survey No. 17651




Unpatented Mining Claims




Gold Quartz No. 1

Serial No. CMC 248966

Gold Quartz No. 2

Serial No. CMC 248967

Gold Quartz No. 3

Serial No. CMC 248968

LKA No. 1

Serial No. CMC 252483

LKA No. 2

Serial No. CMC 252484

AU No. 1

Serial No. CMC

AU No. 2

Serial No. CMC

AU No. 3

Serial No. CMC

AU No. 4

Serial No. CMC

AU No. 5

Serial No. CMC

AU No. 6

Serial No. CMC

AU No. 7

Serial No. CMC

AU No. 8

Serial No. CMC

AU No. 9

Serial No. CMC

AU No. 10

Serial No. CMC

AU No. 11

Serial No. CMC

AU No. 12

Serial No. CMC

AU No. 13

Serial No. CMC

AU No. 14

Serial No. CMC

AU No. 15

Serial No. CMC

AU No. 16

Serial No. CMC

AU No. 17

Serial No. CMC

AU No. 18

Serial No. CMC

AU No. 19

Serial No. CMC

AU No. 20

Serial No. CMC

















Schedule "A" to the Letter Agreement between

Page 19

Richmont Inc. and LKA International Inc. – Golden Wonder Project










The surface of the unpatented lode mining claims is administered by the Bureau
of Land Management ("BLM").  




(See attached property map)




 ACTUAL MINE PERMITS:




The following mining permits are currently in place for the Golden Wonder Mine
property:




1.

110d Surface Reclamation Permit issued by Colorado Division of Reclamation
Mining and Safety ("DRMS") for surface disturbances at level 3.  The portal at
level 3 is located on private land (the Golden Wonder patented mining claim).




2.

110d Surface Reclamation Permit issued by Colorado DRMS for surface disturbances
at level 6.  The portal at level 6 is located on BLM land (the Gold Quartz
unpatented mining claim).




3.

Bureau of Land Management ("BLM") Plan of Operations for surface disturbance of
less than 5 acres at the level 6 portal.




4.

BLM Permit for drilling the water disposal test holes at the lower level where
the LKA exploration drift is planned ("LKA Drift").

















Schedule "B" to the Letter Agreement between

Page 20

Richmont Inc. and LKA International Inc. – Golden Wonder Project










SCHEDULE "B"




DESCRIPTION OF NET SMELTER RETURN




1.

Definitions

The terms used but not defined in this Schedule "B" shall have the respective
meanings ascribed thereto in the Letter Agreement and, unless something in the
subject matter or context is inconsistent therewith, the following terms shall
have the meaning set forth below:




1.1

"Net Smelter Return" shall mean the actual proceeds from the sale of Products
received, from time to time, by the Royalty Payor from any independent custom
smelter, mint, refinery or other purchaser or user, less:




1.1.1

all actual charges and costs, including insurance premiums and in-transit
security costs, for transportation of Products from the Property to the place of
sale or other disposition, whether transported by the Royalty Payor or a third
party;




1.1.2

all actual charges, costs, deductions, and penalties for the processing,
treatment, tolling, smelting, refining or minting of the Products and all costs
and charges associated therewith, such as costs and charges with respect to
handling, weighing, sampling, assaying and marketing, as well as representation
charges, referee's fees and expenses, after said Products leave the Property;




1.1.3

severance, production, ad valorem, excise, sales, and any other similar taxes or
fees (excluding income taxes) paid to any lawful taxing authority on Products
mined from the Property; and




1.1.4

all production royalties or other fees based on mineral production that are
currently payable to third parties or may become payable to the U.S. Government.




For purposes of calculating Net Smelter Return in the event the Royalty Payor
elects not to sell any portion of any gold or silver derived from the Property,
but instead elects to have the final product of any such gold or silver credited
to or held for its account with any smelter, refiner or broker, such gold or
silver shall be deemed to have been sold at the Quoted Price on the day such
gold or silver is actually credited to or placed in the remaining Party's
account.  For gold, the term "Quoted Price" shall mean the price per ounce of
gold as quoted on the London P.M. gold fixing (or A.M. fixing if there is no
P.M. fixing on that day) as published in the Financial Times (or any mutually
agreeable substitute source if the information is not available from the
Financial Times), on the date of final settlement from the smelter, refinery or
other buyer of the gold on which the

















Schedule "B" to the Letter Agreement between

Page 21

Richmont Inc. and LKA International Inc. – Golden Wonder Project







production royalty is to be paid.  For silver, the term "Quoted Price" shall
mean the price per ounce of silver as quoted on the London fixing for silver as
published in the Financial Times (or any mutually agreeable substitute source if
the information is not available from the Financial Times on the date of final
settlement from the smelter, refinery or other buyer of silver on which the
production royalty is to be paid.  If Products are transported, processed,
smelted, or refined by the Royalty Payor or an affiliate thereof, all charges,
costs, penalties, and deductions referred to in this section 1.1, and used for
calculating Net Smelter Return shall be equivalent to the prevailing competitive
rates charged by a person who is not an affiliate in an arm's-length transaction
for transportation, smelting, or refining of a like quantity and quality of such
Products.




1.2

"Products" means all ores, minerals, metals and concentrates and any other
mineral resources produced from the Property.




1.3

"Royalty Holder" means the withdrawing Party and any successor or assign
thereto.




1.4

"Royalty Payor" means the remaining Party and any successor or assign thereto.




2.

Calculation of Net Smelter Return

An estimate of the quarterly Net Smelter Return shall be calculated by the
Royalty Payor at the end of each calendar quarter, and the Net Smelter Return
shall be calculated by the Royalty Payor at the end of each calendar year. The
estimate of the quarterly Net Smelter Return and a statement containing the
Royalty Payor's calculation of the annual Net Smelter Return shall be
transmitted to the Royalty Holder together with payments of Net Smelter Return
Royalty, if any, pursuant to section 9 of this Schedule "B", within forty-five
(45) days of the end of the first three quarters of each calendar year and
within sixty (60) days of the end of each calendar year, respectively.




3.

Payment of Net Smelter Return Royalty

Payments of the Net Smelter Return royalty shall be made to the Royalty Holder,
on a quarterly basis, within sixty (60) days of the end of the first three
quarters and within ninety (90) days of the end of each calendar year, for each
quarterly period during which each such payment is accrued to Royalty Holder's
account.  Production royalties shall accrue to Royalty Holder's account upon any
provisional or final settlement and payment by the smelter, refinery or other
ore buyer to the Royalty Payor for the Products sold and for which the
production royalty is payable.  All production royalty payments shall be made as
instructed by the Royalty Holder by wire transfer to the Royalty Holder’s
account or by the Royalty Payor's check.




4.

Hedging Activities

The parties acknowledge and agree that the Royalty Payor shall have the
exclusive right to market and sell to third parties Products produced from the
Property in any manner it chooses, including without limitation the forward sale
of Products on the commodity market and the repayment of gold loans.  Royalty
Holder shall have absolutely no right to

















Schedule "B" to the Letter Agreement between

Page 22

Richmont Inc. and LKA International Inc. – Golden Wonder Project







participate or obligation to share whatsoever in any price protection or hedging
activities of the Royalty Payor, including any sales of Products derived from
the Property by the Royalty Payor on the commodity market or otherwise, or in
any profits received or losses suffered by the Royalty Payor as a result of such
marketing or hedging activities.  Notwithstanding the foregoing, in the event
the Royalty Payor sells or otherwise disposes of production pursuant to any
hedging or price protection arrangements, "actual proceeds from the sale of
Products" for the purposes of the definition of "Net Smelter Return" shall be
determined with reference to the Quoted Price and not to the amounts received by
the Royalty Payor pursuant to such hedging or other price protection
arrangements.




5.

Commingling

The Royalty Payor shall have the right of mixing or commingling, either
underground, at the surface, or at processing plants or other treatment
facilities, any material containing Products mined or extracted from the
Property with any similar substances derived from other Products, lands or
properties, provided that the commingling is accomplished only after the
material has been fairly and accurately weighed and sampled in accordance with
standard industry practices.




6.

Sampling

Any determination of weight, volume, moisture content, amenability, or pay metal
or mineral content, and any sampling and analysis by the Royalty Payor, shall be
binding upon Royalty Holder if made in accordance with sound mining and
metallurgical practices and standard sampling and analysis procedures prevailing
in the mining and milling industry.




7.

Processing

All determinations with respect to:  (a) whether ore will be beneficiated,
processed or milled by the Royalty Payor or sold in a raw state, (b) the methods
of beneficiating, processing or milling any such ore, (c) the constituents to be
recovered therefrom, and (d) the purchasers to whom any ore, minerals or mineral
substances may be sold shall be made by the Royalty Payor in its sole and
absolute discretion.




8.

Verification and Disputing of Net Smelter Return and Other Factors

The Royalty Holder may verify and dispute the Manager's calculation of Net
Smelter Return or its compliance with any other item set out in this Schedule
"B" during a period of six (6) months following receipt of the annual statement
of Net Smelter Return. The Royalty Payor shall maintain adequate records which
shall be made available to the Royalty Holder during said six (6) month period
to enable the Royalty Holder to verify the correctness of the Royalty Payor’s
calculation of the Net Smelter Return or its compliance with any other item set
out in this Schedule "B".  If the Royalty Holder disputes, in writing, the
correctness of the Royalty Payor’s determination of Net Smelter Return or its
compliance with respect to any other item set out in this Schedule "B", the
determination of whether the Royalty Payor’s actions were carried out according
to this Schedule "B" shall be finally made by an independent auditor to be
appointed by unanimous agreement between the Royalty Payor and the Royalty
Holder. If the Royalty Holder does not dispute, in writing, the correctness of
the Royalty Payor’s determination

















Schedule "B" to the Letter Agreement between

Page 23

Richmont Inc. and LKA International Inc. – Golden Wonder Project







of Net Smelter Return or its compliance with respect to any other item set out
in this Schedule "B", within six (6) months following the delivery of an annual
statement, such annual statement shall be deemed to be correct and the Royalty
Holder shall waive all of its rights to challenge said annual statement.




9.

Waste Materials

The ore, mine waters, leachates, pregnant liquors, pregnant slurries, and other
products or compounds of metals or minerals derived from the Property shall be
the property of the Royalty Payor burdened by the obligation to pay the
production royalty.  The Royalty Payor shall not be liable for mineral values
lost in mining or processing if such mining or processing is consistent with
sound mining and metallurgical engineering practices.  The Royalty Payor shall
have the sole right to dump, deposit, sell, dispose of, or reprocess such waste
rock, spoil, tailings, or other mine wastes and residues, and the Royalty Holder
shall have no claim or interest therein except that any actual sales of such
materials or Products contained therein shall be burdened by the obligation to
pay the production royalty.




10.

Control of Operations

The Royalty Payor shall have the sole and exclusive control of all operations on
or for the benefit of the Property, and of any and all equipment, supplies,
machinery, and other assets purchased or otherwise acquired or under its control
in connection with such operations.  The Royalty Payor may carry out such
operations on the Property as it may, in its sole discretion, determine to be
warranted, so long as such operations are conducted in accordance with
procedures acceptable in the mining and metallurgical industry.  The timing,
nature, manner and extent of any exploration, development, mining or processing
operations carried out or in connection with the Property shall be within the
sole discretion of the Royalty Payor and there shall be no implied covenant
whatsoever to begin or continue any such operations.  If the Royalty Payor at
any time, and from time to time after commencing operations, desires to shut
down, suspend or cease operations for any reason, it shall have the right to do
so.  The Royalty Payor may use and employ such methods of mining as it may
desire or find most profitable.  The Royalty Payor shall not be required to
mine, preserve, or protect in its mining operations any ores, leachates,
precipitates, concentrates or other Products which cannot be mined or shipped at
a reasonable profit to the Royalty Payor.  Subject to the requirements of this
Schedule "B", any decision as to the time, manner and form, if any, in which
Products are to be sold shall be made by the Royalty Payor in its sole
discretion.




11.

No Implied Covenants

The Parties agree that in no event shall the Royalty Payor have any duty or
obligation, express or implied, to explore for, develop, mine or produce ores,
minerals or mineral substances from the Property, and the timing, manner, method
and amounts of such exploration, development, mining or production, if any,
shall be in the sole discretion of the Royalty Payor. Royalty Holder
acknowledges that any expenditures made by the Royalty Payor to advance
activities on the Property and the right to the production royalty are
sufficient consideration for the conversion of its interest in the Property to
an interest in Net Smelter Return.  None of the provisions of this paragraph 11
or any other

















Schedule "B" to the Letter Agreement between

Page 24

Richmont Inc. and LKA International Inc. – Golden Wonder Project







provision of this Schedule "B" shall be deemed to limit or restrict the Royalty
Payor’s ability to sell or otherwise convey or transfer to any third party all
or any portion of the Royalty Payor's interest in the Property provided that
such sale, conveyance or transfer shall expressly be made subject to the rights
of the Royalty Holder as set out in this Schedule "B".




12.

Limitations

Royalty Holder shall have only a royalty interest in the Property and any other
properties acquired within the Area of Interest (as defined in the OJV
Agreement) and rights and incidents of ownership of a non-executive royalty
owner.  Royalty Holder shall not have any possessory or working interest in the
Property nor any of the incidents of such interest.  By way of example but not
by way of limitation, Royalty Holder shall not have (a) the right to participate
in the execution of applications for authorities, permits or licenses, mining
leases, option, farm-outs or other conveyances, (b) the right to share in bonus
payments or rental payments received as the consideration for the execution of
such leases, options, farm-outs, or other conveyances, or (c) the right to enter
upon the Property and prospect for, mine, drill for, or remove Products
therefrom.

















Schedule "C" to the Letter Agreement between

Page 25

Richmont Inc. and LKA International Inc. – Golden Wonder Project







SCHEDULE "C"




SETTLEMENT AGREEMENT




(attached)

















Schedule "D" to the Letter Agreement between

Page 26

Richmont Inc. and LKA International Inc. – Golden Wonder Project













SCHEDULE "D"




NSR ROYALTY AGREEMENT




(attached)

















